Case 1:16-cr-00826-LTS Document 589 Filed 01/27/21 Page 1of1

gy ‘GS
fomy Diaz &
Ss

Su” ~=©—) MOSKOWITZ, PLLC

Attorneys at Law

 

John A. Diaz, Esq. www.dmlawny.com

Garden City Office: New York Office:
1225 Franklin Avenue 225 Broadway
Suite 325 Suite 715
Garden City, NY 11530 New York, NY 10007
(516) 686-6444 (212) 227-8208
(516) 686-6444 Fax (212) 566-8165

January 27, 2021

VIA ECF

The Honorable Laura Taylor Swain

United States District Judge

Southern District of New York

Daniel Patrick Moynihan U.S. Courthouse MEMO ENDORSED
500 Pearl Street

New York, New York 10007

 

Re: U.S. v. Amar Ahmed: S82 16 Cr. 826 (LTS)
Dear Judge Swain:

On December 23, 2020, I was assigned to represent Mr. Ahmed, pursuant to the provisions
of the Criminal Justice Act, to prepare a reply to the Government’s response to Mr. Ahmed’s pro-
se motion for compassionate release. The purpose of this letter is to respectfully request an
additional 30 days to file Mr. Ahmed’s reply. Counsel has conferred with the Government
regarding this request and they have no objection.

The reasons for the request are that counsel has had very limited contact with Mr. Ahmed
as a result of lockdowns imposed at the correctional facility in order to stem the spread of the
COVID-19 virus. Additionally, there are documents and certificates that counsel wishes to include
in Mr. Ahmed’s reply that counsel has not been able to physically receive. Counsel was finally
able to schedule his first legal call with Mr. Ahmed for next week and an additional 30 days will
allow me to discuss and review the reply with Mr. Ahmed and receive any documents he wishes
to submit.

The Court’s time and consideration of this matter are greatly appreciated.

The requested extension is granted. DE# 539 resolved.
SO ORDERED.

1/27/2021 Is/
/s/ Laura Taylor Swain, USDJ

Respectfully submitted,

John A. Diaz, Esq.
ce: All Counsel (via ECF)
